department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil numbers date oct employer_identification_number contact person identification_number telephone number legends corporation life trust nonrepresented health trust represented health trust retiree medical plan retiree dental plan life plan prior private_letter_ruling b corporation x corporation y corporation m n a u o w a u o a o h dear sir or madam this is in reference to your ruling_request dated date as supplemented by letter dated date concerning issues under sec_61 sec_419 sec_419a sec_420 sec_501 sec_512 and sec_4976 of the internal_revenue_code code facts corporation was formed from communication systems formerly part of b corporation corporation became independent of b corporation as part of a tax-free reorganization the life trust is a voluntary employees’ beneficiary association veba trust recognized as exempt under sec_501 that currently provides certain postretirement life_insurance benefits to corporation’s eligible retired employees the life trust holds a single asset a group term life_insurance_contract the life_insurance_policy pursuant to the life_insurance_policy the insurance_company maintains a retired_lives_reserve retired_lives_reserve for the purpose of funding postretirement life_insurance benefits for both represented and nonrepresented employees as of date the amount of assets in the life trust in excess of the amount necessary to fully fund the present_value of postretirement life_insurance benefits under the corporation’s life_insurance plan was approximately dollar_figure billion the nonrepresented health trust is a veba recognized as exempt under sec_501 of the code that covers nonrepresented active and retired employees the represented health trust is a veba under sec_501 that covers represented active and retired employees represented employees are those covered by a collective bargaining agreement and nonrepresented employees are those not covered by a collected bargaining agreement both trusts provide medical benefits the life trust the nonrepresented health trust and the represented health trust were established in connection with a spin-off of assets and liabilities from the corresponding b corporation welfare_benefit funds as part of the corporation spin-off corporation has not made any contributions to the life trust since its establishment thus the source of all funds within the life trust are contributions originally made and presumably deducted by b corporation x corporation was formed as a result of the tax-free spin-off of the m business of corporation in y corporation comprises corporation’s former n group currently y corporation and corporation are members of the same controlled_group corporation anticipates subsequently distributing all of the remaining y corporation shares in a tax-free transaction the corporation received a private_letter_ruling that the spin-off of x corporation constituted a tax-free reorganization however the corporation has received no ruling concerning the proposed spin- off of y corporation prior to the spin-offs of x corporation and y corporation corporation entered into certain agreements the employee benefit agreements with x corporation and y corporation for the purpose of governing the employee_benefits aspects of the spin-offs of the respective companies the employee benefit agreements require that all assets transferred from corporation’s postretirement veba trusts will be transferred to corresponding postretirement veba trusts established by x corporation and y corporation on a pro_rata basis under fa sec_106 assumptions proposed transactions corporation first proposed transaction is to apportion the life trust into two separate vebas the represented welfare trust and the nonrepresented welfare trust collectively the new vebas’ the former providing postretirement life_insurance benefits to represented employees and the latter proving postretirement life_insurance benefits to nonrepresented employees in accordance with this division the life_insurance_policy will be apportioned into life_insurance policies established to provide benefits to nonrepresented and represented employees the represented life_insurance_policy and the nonrepresented life_insurance_policy as part of the division the retired lives reserves will be apportioned into two retired lives reserves the nonrepresented retired_lives_reserve and the represented retired lives reserve’ the allocation of assets between the nonrepresented retired_lives_reserve and the represented retired_lives_reserve will be on a pro_rata allocation on the basis of the present values of the future benefit obligations of the represented life_insurance_policy and the nonrepresented life_insurance_policy the actuarial assumptions that will be applied for purposes of calculating the present_value of future benefit obligations will be the actuarial assumptions utilized by the corporation for its financial_accounting purposes pursuant to fa sec_87 once the corporation apportions the life trust into the new vebas the corporation proposes to use the excess pre-defra reserves available in the new vebas to fund postretirement health care benefits the corporation will determine the amount of excess pre- defra reserves in the new vebas by first using the methodology set forth in section of the regulations substituting the term pre-defra reserve for existing a -5t q a reserve for post-retirement medical or life_insurance benefits and the date date for the date date appearing in those regulations to determine the amount of pre- defra reserves in the veba thus to determine the pre-defra reserves the corporation will begin with the date life_insurance_reserve decrease it by subsequent benefit payments and increase it with proportional between pre-defra and other reserves investment_income the corporation will then allocate the pre-defra reserves in the life trust to the new vebas in proportion to the assets within each of the new vebas the corporation will then determine the excess pre-defra reserve within each new veba as the lesser_of the pre-defra reserve and the excess_assets held by that new veba the excess_assets of each new veba will be determined as the excess of the fair_market_value of assets held within each new veba over the present_value of that veba’s adjusted as described in the following sentence benefit obligations for the purposes of determining each veba’s adjusted benefit obligations life_insurance benefits will not be taken into account to the extent that the aggregate amount for any employee exceeds dollar_figure the actuarial assumptions that will be applied for purposes of calculating the present_value of future benefit obligations will be the actuarial assumptions utilized by the corporation pursuant to fa sec_87 the amount of excess pre-defra reserves that will be released to fund postretirement health benefits will be determined each year by corporation’s human resources and financial staff members it is contemplated that the formal letter of instruction will be issued by the corporation’s senior vice president of human resources the corporation has requested the following rulings the proposed transactions will not cause the life trust or any of the other veba trusts involved in the proposed transactions to fail to be exempt from tax under sec_501 of the code as organizations described in sec_501 the proposed transactions will not cause corporation to include any amount in gross_income the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of sec_4976 of the code and consequently will not cause corporation to be liable for the tax imposed by sec_4976 the proposed transaction will not cause any of the vebas involved in the proposed transactions to recognize unrelated_business_taxable_income as of the end of a plan_year with respect to any plan included under the vebas the assets then held in the retired lives reserves by the vebas will not be treated as assets set_aside to pay for the qualified current retiree health liability for purposes of sec_420 of the code the proposed transaction will not be deemed inconsistent with or violative of any representations made by the corporation for the purpose of obtaining the prior private_letter_ruling and will not adversely affect such ruling law and analysis ruling_request sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the code describes a voluntary employees’ beneficiary association as an organization which provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of regulations provides that in part that eligibility for membership in a veba may be restricted by geographic proximity or by objective conditions or limitations reasonably related to employment such as a limitation to a reasonable classification of workers sec_1_501_c_9_-2 of the regulations provides in the case of an employer funded-organization a provision that excludes from membership or limits the type or amount of benefits provided to individuals who are included in a unit of employees covered by an agreement which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and one or more employers if there is evidence that the benefit or benefits provided by the organization were the subject of good_faith bargaining between such employee_representatives and such employer or employers sec_1_501_c_9_-3 of the regulations provides in part that life sickness accident or other similar benefits may be provided by a veba so long as each type of benefit is a permissible veba benefit sec_1_501_c_9_-4 of the regulations provides in part that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1_501_c_9_-2 of the regulations permits the coverage of a veba to be restricted to a specified class of employees in particular it is permissible to exclude from coverage groups of employees that are no longer employed within the veba sponsor's controlled_group thus corporation may amend its vebas to exclude coverage of employees transferred to x corporation or y corporation additionally x corporation and y corporation may establish and maintain vebas covering employees who have transferred from the corporation the coverage of the represented welfare trust and y corporation represented welfare trust to represented employees and to restrict the coverage of the nonrepresented welfare trust and y corporation nonrepresented welfare trust to nonrepresented employees additionally the sec_501 requirements are not violated by the adoption of an amendment to an existing veba or the establishment of a new veba to provide health benefits in addition to life_insurance benefits also the transfer of assets from one veba to another eg from the current life trust to the corresponding life_insurance_trust established for x corporation from the current life trust to the nonrepresented welfare trust or from the represented welfare trust or nonrepresented welfare trust to the corresponding welfare trust established for y corporation will not result in prohibited inurement of the net_earnings of any of the vebas involved in the transaction coverage for all of the employees currently covered by the life trust represented health trust or nonrepresented health trust will be retained by such vebas or assumed by one or more of the other vebas involved in the transactions as applicable and all current_assets and liabilities of the life trust represented health trust or nonrepresented health trust will either be retained or transferred to another veba involved in the transaction therefore there is no prohibited inurement therefore the proposed transactions will not cause the life trust or any of the other veba trusts involved in the proposed transactions to fail to be exempt from tax under sec_501 of the code as organizations described in sec_501 ruling_request sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code that section in part codifies the tax_benefit_rule generally the tax_benefit_rule requires the inclusion in income of certain amounts that were deducted in a prior year and that generated a tax_benefit through a reduction in the amount of tax_liability in the prior tax_year 39_bta_338 affd sub nom 111_f2d_60 7th cir cert_denied 311_us_658 revrul_85_186 1985_2_cb_84 in 460_us_370 the supreme court held in part that income may arise under the tax_benefit_rule even though there is no actual recovery_of funds that were previously deducted if an event occurs that is fundamentally inconsistent with the premise on which a deduction was taken in a prior year contributions to a welfare_benefit_fund are deductible when paid but only if they qualify as ordinary and necessary business_expenses under sec_162 of the code and only to the extent allowable under sec_419 and sec_419a those sections impose strict limits on the amount of tax-deductible prefunding permitted for contributions to a welfare_benefit_fund the deduction limitations imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after date prior to this date deductions for contributions paid to a welfare_benefit funds were controlled by sec_162 sec_1_162-10 of the regulations provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 of the code if they are ordinary and necessary expenses of the trade_or_business revrul_69_478 1969_2_cb_29 holds that a corporation's nonrefundable contribution to an employee's trust to provide group health and life_insurance for both active and retired employees is deductible under sec_162 of the code when contributions are actuarially determined and made by the employer on a level basis so that at the time of an employee's retirement there is enough money in the fund to enable the trustee to continue to make the premium payments on the contracted insurance revrul_69_382 1969_2_cb_28 holds that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees are deductible in full even though a portion of the premium is credited to a retired_lives_reserve if the balance in the reserve is held by the insurance_company solely for the purpose of providing insurance coverage on active or retired lives so long as any active or retired employees remain alive and the amount added to the retired_lives_reserve is not greater than an amount which would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved this revenue_ruling also stated that for taxable years ending after date such premiums_paid or incurred are deductible if in addition to the two requirements the insurance_contract states that the employer policyholder has no right to recapture any portion of the reserve so long as any active or retired employee remains alive revrul_73_599 1973_2_cb_40 holds that the annual contributions by the taxpayer to the fund maintained by the trustee for retired lives are business_expenses deductible under sec_162 of the code in the taxable_year paid_or_incurred but only to the extent that such contributions are actuarially determined and made on a level basis one proposed transaction involves funding postretirement health benefits for corporation employees from amounts originally attributable to contributions made to fund postretirement life benefits for which deductions were previously taken pursuant to sec_162 of the code also corporation plans to transfer assets relating to nonrepresented employees from the insurance_policy within the life trust which will cover only represented employees once the transaction occurs to a new substantially identical policy within the new veba providing benefits to the corporation’s nonrepresented employees additionally the corporation will transfer assets to new welfare_benefit plans established to provide life_insurance benefits by the two spun-off corporations x corporation and y corporation in an amount proportionate to the accumulated postretirement benefit obligations of employees transferred to x corporation and y corporation respectively when amounts were originally contributed to the life trust or the trust that previously held the assets deductions were taken in accordance with sec_162 and sec_419 as stated above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the rule protects the government and taxpayers from the adverse effects of reporting a transaction on the basis of assumptions that an unforeseen event in a subsequent year proves to have been erroneous however not every unforeseen event will require the taxpayer to report income in the amount of the prior deduction rather the tax_benefit_rule will cancel out a prior deduction only when the subsequent event is indeed fundamentally inconsistent with the premise on which the deduction was based that is if that event had occurred within the same taxable_year as the deduction it would have foreclosed the deduction hillsboro u s pincite footnote omitted the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions id pincite the corporation represents that all of the excess pre-defra reserves are amounts contributed or accruing prior to the enactment and applicability of sec_419 of the code as such all deductions for these contributions would have been taken under sec_162 for ordinary and necessary business_expenses limited by the rules set out in revrul_69_382 and rev_rul the transfer of funds from the corporation's retired life reserves to the separate postretirement health account within the veba results in a transfer of assets from an account that provides welfare benefits to another that provides welfare benefits for the deduction taken under sec_162 for a contribution to a welfare_benefit_fund prior to the enactment of sec_419 no distinction was made between the type of welfare_benefit provided under the fund however the deduction taken under sec_162 was not unlimited rather when originally taken the deduction under sec_162 for contributions to b corporation's retired life reserves was limited to an amount actuarially determined to allocate the cost of the postretirement life_insurance coverage provided over the working lives of the employees involved if the amounts in the b corporation's retired life reserves that were set_aside to fund postretirement life_insurance benefits had been released to fund postretirement health benefits in the same years in which b corporation took deductions under sec_162 of the code for contributions to the retired life reserves that release would not have in and of itself foreclosed the deductions however because the limit on the amount of the deduction in each of those years would have been different depending on whether the contributions were applied to fund postretirement life_insurance benefits or postretirement health benefits more information is needed from the corporation in order to determine whether the application of the tax_benefit_rule results in gross_income to the corporation in this case specifically the amount of the contribution in each year that would have been deductible for funding postretirement life benefits ie up to the amount that would fairly aliocate the cost of postretirement life_insurance over the working lives of the employees involved may have exceeded the amount that would have been deductible for funding postretirement health benefits over the working lives of the employees involved if excess pre-defra reserves are attributable to amounts deducted by b corporation for contributions that did not exceed the amount that would have been deductible if used to fund postretirement health benefits over the working lives of the employees involved for the years in which the respective deductions were taken the release to the separate_accounts within each of the new vebas to provide postretirement health benefits is not fundamentally inconsistent with the deductions taken under sec_162 and therefore the application of the tax_benefit_rule would not result in gross_income to the corporation the corporation has represented that it appears reasonable to conclude that all of the contributions toward the life_insurance_reserve would have been fully deductible under sec_162 of the code if the contributions to the postretirement life_insurance_reserve had in fact been made to the postretirement health reserve with regard to the transfer of assets from the life trust to the life_insurance_policy in the new veba covering only the nonrepresented employees the life_insurance benefits in the new vebas will maintain the provision that trust amounts will only be used to provide postretirement life_insurance benefits and to pay related administrative expenses with the exception of the amendment to allow the release of excess pre-defra amounts to pay for retiree health benefits as discussed above additionally these trusts and the life_insurance policies thereunder contain provisions prohibiting the reversion of any amount held in the retirement funding account to the corporation as long as any employee or retiree of the corporation remains alive these provisions are effective to preserve the integrity of the assets transferred to the new veba covering nonrepresented employees accordingly this transaction will not be fundamentally inconsistent with the deductions taken in previous years with respect to those assets and the application of the tax_benefit_rule would not result in gross_income to the corporation similarly the transfer of the proportionate assets to the new veba that provides retiree life benefits to nonrepresented employees from the life trust subject_to the limitation that funds in those trusts be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses except to the extent that excess pre-defra reserves are released to pay postretirement health benefits and related administrative expenses will not result in a reversion to the benefit of the corporation that is subject_to the excise_tax imposed by sec_4976 in the case of the transfer of assets to the x corporation and y corporation vebas a similar analysis as that described in the previous paragraph is appropriate to determine the applicability of the tax_benefit_rule and any inclusion in gross_income the employee_benefits agreements require certain assets to be transferred from the represented health trust to corresponding postretirement health benefit veba trusts established by x corporation and y corporation neither the terms of these agreements nor the events that have occurred subsequent to the effectuation of these agreements give us any reason to believe that these transferred assets will in fact be utilized for any purpose other than providing postretirement health benefits and paying related expenses ruling_request sec_4976 of the code imposes a excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 of the code provides that for purposes of subsection a the term disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that that paragraph c shall not apply to any amount attributable to a contribution to the fund which is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year corporation represents that only amounts attributable to the pre-defra reserve will be used to pay postretirement health benefits under the proposed transactions the pre-defra reserve is solely attributable to contributions that were not allowable as deductions under sec_419 of the code therefore the transferred amounts are not subject_to the sec_4976 excise_tax corporation represents that it has no right to any transferred funds and all of the assets held by the various welfare_benefit funds will be used for the exclusive purpose of providing welfare benefits to corporation's retired employees and eligible beneficiaries as applicable therefore the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of sec_4976 of the code and consequently will not cause corporation to be liable for the tax imposed by sec_4976 ruling_request sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 of the code sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the organization is tax exempt such term also means all income other than an amount equal to the gross_income derived from any related trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shail be included under subparagraph a in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that in the case of an organization described in sec_501 a set_aside for the payment of life sick accident or other_benefits may be taken in account under sec_512 only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical bills sec_1_512_a_-5t q a-3 a of the regulations provides in part that the amounts set_aside in a veba as of the close of a taxable_year of the veba to provide for payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under code sec_419a and sec_419a f for such taxable_year of the veba sec_1_512_a_-5t q a-3 b of the regulations provides in part that the unrelated_business_taxable_income of a veba for a taxable_year of such organization generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions and excluding certain assets with a useful_life extending beyond the end of the taxable_year to the extent they are used in provision of welfare benefits over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year the proposed transactions will not create unrelated_business_taxable_income the transfer of excess pre-defra reserves from a retired iives reserve to the veba that is the policyholder of the life_insurance_contract is simply a transfer from one welfare_benefit_fund to another welfare_benefit_fund the transfer of excess pre-defra reserves will instead represent merely a reallocation of assets between different welfare_benefit funds -11- therefore the proposed transaction will not cause any of the vebas involved in the proposed transactions to recognize unrelated_business_taxable_income however no opinion is expressed about the implications of past computation of the account limit under sec_419a of the code for purposes of computing the unrelated_business_income under sec_512 of the life trusts or any prior trusts to which assets now in the life trust were originally contributed for purposes of calculating the amount of unrelated_business_taxable_income of the new vebas for any taxable_year an existing reserve for post-retirement medical and life_insurance benefits described in sec_512 of the code must be calculated using the greater of two amounts as set forth in sec_512 both of these amounts are keyed to the date date and not to date consequently for purposes of calculating ubti the relevant reserve shall be the reserve attributable to amounts set_aside as of date and not as of date ruling_request sec_420 of the code permits subject_to specified conditions and limitations a qualified_transfer of excess_pension_assets of a defined_benefit_plan other than a multiemployer_plan to a health_benefits_account under sec_401 that is part of the plan sec_420 limits the amount that may be transferred to the amount that is reasonably estimated to be the amount the employer maintaining the plan will pay whether directly or through reimbursement out of the account during the taxable_year of the transfer for qualified_current_retiree_health_liabilities sec_420 of the code provides that generally the term qualified_current_retiree_health_liabilities means with respect to any taxable_year the aggregate amounts including administrative expenses that would have been allowable as a deduction to the employer for the taxable_year with respect to applicable_health_benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_420 of the code provides that the amount determined under sec_420 shall be reduced by amounts in health benefits accounts or welfare_benefit funds set_aside to pay for the qualified current retiree health liability this reduction is based on the ratio of i the value as of the close of the plan_year preceding the sec_420 transfer of the assets in all health benefits accounts or welfare_benefit funds set_aside to pay for qualified_current_retiree_health_liabilities to ji the present_value of the qualified_current_retiree_health_liabilities for all plan years during any taxable_year once the corporation has determined an amount of excess pre- defra reserves in the new vebas that may be released to be applied to fund postretirement health benefits and related expenses in a taxable_year those amounts are committed to pay current retiree health liabilities for that year accordingly once the corporation determines an amount of excess pre-defra reserves is to be released to be applied to fund postretirement health benefits the amounts so designated become assets set_aside to pay the qualified it is the determination to release the amounts and not the actual current retiree health liability release and deposit of these amounts in separate_accounts within the new vebas that is the relevant event for purposes of sec_420 when the corporation makes a determination whether by board action or other managerial decision making process that certain funds will be released to fund postretirement health benefits the amounts are committed to fund such benefits thus as of the end of any plan_year assets set_aside to pay the qualified current retiree health liability under sec_420 includes any portion of the excess pre-defra reserves that the corporation has determined will be released in that plan_year to pay postretirement health benefits whether or not the funds have actually been set_aside into a separate retiree health account in contrast however the ruling_request indicates that any amount of the excess pre-defra reserve the corporation does not determine it will release for postretirement health benefits remaining in the retired_lives_reserve will be applied only to pay retiree life_insurance liabilities thus those remaining assets are not assets set_aside to pay the qualified current retiree health liability under sec_420 ruling_request sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 of the code indicates that the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year the issue of whether the use of funds set_aside to fund postretirement life benefits under sec_419 of the code to provide postretirement health benefits is a disqualified_benefit under sec_4976 thus triggering the excise_tax is not being addressed in this ruling sec_1_419-1t q a-2 of the regulations provides that sec_419 applies only to contributions paid_or_accrued with respect to a welfare_benefit_fund such as the b corporation and the corporation retired life reserves and vebas after date in taxable years of employers ending after that date assuming the corporation is correct in its statement that all the entire excess_amount represents contributions made and accruals occurring prior to date only excess pre-defra reserves will be applied to provide postretirement health benefits the excess pre-defra reserves are attributable only to contributions that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code accordingly pursuant to sec_4976 sec_4976 does not apply with respect to the use of the excess pre-defra reserves the service previously issued the prior private_letter_ruling regarding the transfer of amounts from b corporation’s welfare_benefit funds to similar welfare_benefit funds established by the corporation the rulings in that prior private_letter_ruling were based in part upon representations by the corporation that the amounts transferred to the retired life reserves would be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses the corporation now represents that the life_insurance policies held by the new vebas will provide that the retired life reserve assets will be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses except to the extent that excess pre-defra reserves are released to pay postretirement health insurance benefits and related administrative expenses as described above because as indicated above sec_4976 is not applicable with respect to the use of excess pre-defra reserves we conclude that the proposed transactions will not adversely affect the determinations in the prior private_letter_ruling this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper be robert c harper jr manager exempt_organizations technical group
